Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “80" and "200” have been used to designate both the regulator apparatus and the defrosting device (one instance, on Page 9, lines 8-9 of the Instant Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Based on the description present in the Instant Specification, it is possible that the regulator apparatus can function as a defrosting device, as it is capable of thawing the sample (Page 9, lines 8-9). However, as defined by Page 2, lines 15-17, of the Instant Specification, the regulator apparatus facilitates both thawing and warming of the frozen tissue and cryopreservation media inside the tissue container, and can also warm the tissue recovery media. As there is only one instance in which the defrosting device is mentioned, it is recommended that the Specification be amended to avoid confusion or, in the case that the defrosting device and the regulator apparatus are separate components, that different reference characters be used to denote these components.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “30" and "230” have been used to designate both the recovery device and the multiple capsules (one instance, on Page 9, lines 8-9 of the Instant Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both the recovery media chamber and the tissue container receptacle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Element 236, shown in Figs. 11, 13, 14, 15, and 16; Element 280, shown in Figs. 11, 13, and 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullis et al. (US 2015/0087052 A1), herein referred to as Cullis.
Regarding claim 1, Cullis teaches a device for recovering cryopreserved tissue (Abstract; Paragraph [0055]), the device comprising: a tissue container receptacle (500) that received a sealed tissue container (200) contained cryopreserved tissue (150) and cryopreservation media (Fig. 1; Paragraph [0055]); at least one recovery media chamber (250) configured to contain a reservoir of tissue recovery media, the at least one recovery media chamber being fluidly coupled to the tissue container receptacle (500) (Fig. 1); wherein the device facilitates thawing and culturing of the frozen tissue inside the received tissue container (200) by conducting tissue recovery media from the at least one recovery media chamber (250) into the tissue container (200) in the tissue container receptacle (500) (Paragraph [0052]; Paragraph [0054]), and by conducting waste material including thawed cryopreservation media from inside the tissue container (200) out through the waste material outlet (300) (Paragraph [0032]).
Regarding claim 2, Cullis teaches the device as previously described, wherein the device comprises a first housing component that includes the at least one recovery media chamber and a 

    PNG
    media_image1.png
    659
    834
    media_image1.png
    Greyscale

Cullis et al. (US 2015/0087052 A1), Modified Fig. 1
Regarding claim 3, Cullis teaches the device as previously described, wherein the tissue container receptacle (500) is defined between the first and second housing components (shown in Modified Fig. 1 (above)) when the first and second housing components (shown in Modified Fig. 1) are attached together (Fig. 1; Paragraph [0055]; Paragraph [0056]).
Regarding claim 4, Cullis teaches the device as previously described, wherein the received tissue container (200) is sealed in the tissue container receptacle (500) when the first and second housing components are attached together (Fig. 1; Paragraph [0055]); and the tissue container (200) is removable from the tissue container receptacle (500) by detaching the first and second housing components from each other (Fig. 1; Paragraph [0055]; Paragraph [0057]).

Regarding claim 7, Cullis teaches the device as previously described, wherein the at least one recovery media chamber (250) receives an insertable and removable media container (400, 480) containing the tissue recovery media (Paragraph [0056]).
	Regarding claim 8, Cullis teaches the device as previously described, wherein the insertable and removable media container (400, 480) is manually actuatable to cause a desired amount of the recovery media to be conducted from the media container to the tissue container (Paragraph [0034]; Paragraph [0040]: a luer activated device (LAD) can be positioned on the inlet port and used to transport material into the interior of the inner bag (200)).
Regarding claim 9, Cullis teaches the device as previously described, further comprising a waste material chamber (shown in Fig. 1 as the open space above exit port 300) fluidly coupled to the waste material outlet (300), wherein the waste material chamber is configured to receive and store the waste material within the device (Fig. 1; Fig. 3A; Paragraph [0061]).
Regarding claim 10, Cullis teaches the device as previously described, further comprising at least a first conduit (400) fluidly coupling the at least one recovery media chamber (250) to the tissue container receptacle (500) (Fig. 1; Paragraph [0055]; Paragraph [0056]).
Regarding claim 13, Cullis teaches the device as previously described, further comprising a valve (luer activated device) positioned along a fluid conduit (400) coupled between the at least one recovery .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Zimmerman et al. (US 2015/0125954 A1), herein referred to as Zimmerman.
	Regarding claim 6, Cullis teaches the device as previously described, comprising at least one recovery media chamber (250), but fails to teach an embodiment wherein the at least one recovery media chamber comprises two or more recovery media chambers. Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) comprising a first chamber (20) and a second chamber (30), each chamber configured to contain a different tissue recovery media (Fig. 1; Paragraph [0025).
	It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery media chambers and fluids taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).
	Regarding claim 11, Cullis teaches the device as previously described, but fails to teach an embodiment comprising more than one recovery media. Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) wherein the device conducts a first recovery 
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery mediums taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Fuhr et al. (US 2006/0131196 A1), herein referred to as Fuhr.
Regarding claim 12, Cullis teaches the device as previously described, but fails to teach an embodiment wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device. Fuhr, however, teaches a carrier for a specimen chamber for cryoconservation of biological specimens (Abstract), wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device (Paragraph [0040]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the vacuum apparatus taught by Fuhr to draw thawed materials out of the device (Fuhr: Paragraph [0040]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (ROCK Inhibitor and Feeder Cells Induce the Conditional Reprogramming of Epithelial Cells), herein referred to as Liu.
 Regarding claim 14, Cullis teaches the device as previously described, but fails to explicitly describe the composition of the tissue recovery media. Liu, however, presents data associated with culturing epithelial cells in a media containing ROCK inhibitor Y-27632 (Relevant Sections: Abstract; Cell Culture; Discussion (Page 606)). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include ROCK inhibitor Y-.
Claims 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Schryver et al. (WO 2015/175819 A1), herein referred to as Schryver.
Regarding claim 15, Cullis teaches a regular apparatus as previously described, but fails to specifically teach an embodiment comprising an external housing having a compartment operable to receive the tissue recovery device previously described, an identification tag reader, or a heater. However, Cullis teaches that the container (100) can be placed into a warm water bath for either rapid or gradual thawing (Paragraph [0054]). Moreover, Schryver teaches a system for thawing a cryogenically frozen sample (Abstract) comprising: a housing (1710; 1720) having a compartment (1730) operable to receive a tissue recovery device (1740) (Fig. 17; Paragraph [0101]); an identification tag reader that reads an identification tag on the tissue container (1710) in the tissue recovery device to enable the regulator apparatus to determine identifying information about the tissue inside the tissue container (1710) (Paragraph [0013]); and at least a first heater that warms the tissue container inside the tissue recovery device (Paragraph [0067]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the housing, identification tag reader, and the heater taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0013]; Paragraph [0067]). 
Regarding claim 16, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater. Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) one or more heaters that warm the tissue recovery media in the recovery media chamber of the tissue recovery device (Paragraph [0067]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the 
Regarding claim 17, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater. Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) wherein further comprising a control system (comprising a computer having a microprocessor, temperature sensors, and a state algorithm used to control the thawing profile) programmed to control heating of the tissue container by the first heater based at least in part on the identifying information about the tissue to recover the tissue to a viable state and maintain the tissue in the viable state (Paragraph [0013]; Paragraph [0080]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the heater control system taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]). 
Regarding claim 18, Cullis teaches the regulator apparatus as previously described, further comprising a valve controller (luer activated device (LAD)) that controls actuation of a valve in the tissue recovery device to regulate the flow of tissue recovery media into the tissue container (200) (Paragraph [0034]; Paragraph [0040]; Paragraph [0049]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis and Schryver, further in view of Watson et al. (US 5,964,096), herein referred to as Watson.
Regarding claim 19, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [0055]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well. Watson, however, teaches a storage device for cryopreserved tissues (Abstract) comprising: a container basin (40); a tissue well (30) positioned within the container basin (40); a tissue equivalent positioned inside the tissue well (30); cryopreservation media inside tissue well (30) and container basin 
Moreover, Cullis teaches the use of a label on the outermost portion of the container device (100) to identify the contents of the container (Paragraph [0050]), but fails to teach an embodiment wherein the label is positioned on the tissue container (200, 200) itself. Watson is silent on the use of labels. Schryver, however, teaches the use of ID barcodes, 2D barcodes, RFID chips, or other computer-readable indicia positioned on the sample container itself (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the identification label taught by Schryver to identify the sample, which proves to be critical when optimizing the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]). Further, it would have been obvious to include the described features taught by Watson to provide a uniform distance, measured from both top and bottom surfaces of the cultured tissue equivalent to the exterior wall of the package which, in turn, provides uniform heat exchange from the tissue equivalent to the freezing chamber upon cooling; and from the external environment to the tissue equivalent, upon thawing (Col. 8, lines 1-8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, Schryver, and Watson, further in view of Wright et al. (Enhanced viability of corneal epithelial cells for efficient transport/storage using a structurally-modified calcium alginate hydrogel), herein referred to as Wright.
Regarding claim 20, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [0055]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well. Watson, however, teaches a storage device for cryopreserved tissues (Abstract) wherein the tissue comprises a sheet of epithelial tissue (Col. 9, lines 37-54). Watson fails to teach an embodiment wherein the cryopreservation media specifically contains sodium alginate. Wright, however, teaches a method of encapsulating cells in alginate gels to complement cryopreservation methods, wherein 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henderson et al. (WO 2011/146998 A1), teaches a container device compatible with cryopreservation methods comprising various cryopreservation mediums and a barcode or other identifying indicia to identify the contents of the container;
Chammas et al. (US 2007/0257039 A1), teaches a container for preserving blood products at cryogenic temperatures comprising multiple chambers within the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799